UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-4767 EAGLE GROWTH & INCOME FUND (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 Item 1. Schedule of Investments Investment Portfolios (UNAUDITED) |01.31.2012 EAGLE GROWTH & INCOME FUND Common stocks—97.4% Shares Value Domestic—86.9% Aerospace/defense—2.8% United Technologies Corporation Banks—5.4% JPMorgan Chase & Company The PNC Financial Services Group, Inc. Beverages—5.4% PepsiCo, Inc. The Coca-Cola Company Chemicals—4.5% EI du Pont de Nemours & Company PPG Industries, Inc. Cosmetics/personal care—2.9% The Procter & Gamble Company Electric—2.9% Wisconsin Energy Corporation Electrical components & equipment—3.3% Emerson Electric Company Electronics—2.8% Honeywell International, Inc. Entertainment—2.0% Regal Entertainment Group, Class A Food—6.1% General Mills, Inc. Sysco Corporation Healthcare products—1.8% Becton Dickinson and Company Miscellaneous manufacturer—3.1% 3M Company Oil & gas—10.1% Chevron Corporation ConocoPhillips Exxon Mobil Corporation Pharmaceuticals—8.5% Abbott Laboratories Johnson & Johnson Pfizer, Inc. Real estate investment trusts—7.5% Boston Properties, Inc. Digital Realty Trust, Inc. HCP, Inc. ProLogis, Inc. Simon Property Group, Inc. Retail—6.3% McDonald's Corporation The Home Depot, Inc. Telecommunications—7.0% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. Toys/games/hobbies—2.6% Mattel, Inc. Transportation—1.9% Norfolk Southern Corporation Total domestic common stocks (cost $233,868,856) Foreign—10.5% Banks—2.7% Bank of Montreal Electronics—2.9% Tyco International Ltd. Gas—2.4% National Grid PLC, Sponsored ADR Pharmaceuticals—2.5% GlaxoSmithKline PLC, Sponsored ADR Total foreign common stocks (cost $27,666,120) Total common stocks (cost $261,534,976) Total investment portfolio (cost $261,534,976) 97.4% Other assets in excess of liabilities 2.6% Net assets 100.0% ADR—American depository receipt Sector allocation Sector Percent of net assets Consumer, non-cyclical 27.2% Industrial 16.9% Financial 15.6% Consumer, cyclical 10.9% Energy 10.1% Communications 6.9% Utilities 5.3% Basic materials 4.5% |The accompanying notes are an integral part of the financial statements. Notes to Investment Portfolios (UNAUDITED) | 01.31.2012 NOTE 1 | Organization and investment objective | The Eagle Growth & Income Fund (the “Fund”) is organized as a separate Massachusetts business trust and is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The Eagle Family of Funds consists of the Eagle Capital Appreciation Fund, Eagle Growth & Income Fund and the Eagle Series Trust (each a “Trust” and collectively the “Trusts”).Members of the Boards of Trustees (“Boards”) for the Trusts may serve as Trustees for one or more of the Trusts.The Fund is advised by Eagle Asset Management, Inc. (“Eagle” or “Manager”). ● The Eagle Growth & Income Fund (“Growth & Income Fund”) primarily seeks long-term capital appreciation and, secondarily, seeks current income. On January 20, 2012, the Eagle Large Cap Core Fund, a series of the Eagle Series Trust, was reorganized into the Fund (the “Reorganization”). The Reorganization is intended to qualify as a tax-free transaction for federal income tax purposes. Class offerings | The Fund is authorized and currently offers Class A, Class C, Class I, Class R-3, Class R-5, and Class R-6 shares to qualified buyers. ● Class A shares are sold at a maximum front-end sales charge of 4.75%. Class A share investments greater than $1 million, which are not sold subject to a sales charge, may be subject to a contingent deferred sales charge (“CDSC”) of up to 1% of the lower of net asset value (“NAV”) or purchase price if redeemed within 18 months of purchase. ● Class C shares are sold subject to a CDSC of 1% of the lower of NAV or purchase price if redeemed within one year of purchase. ● Class I, Class R-3, Class R-5, and Class R-6 shares are each sold without a front-end sales charge or a CDSC to qualified buyers. NOTE 2 | Significant accounting policies Use of estimates | The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures. Actual results could differ from those estimates and those differences could be material. Valuation of securities | The price of the Fund’s shares is based on the NAV per share of each class of the Fund. The Fund determines the NAV of its shares on each day the New York Stock Exchange (“NYSE”) is open for business, as of the close of the regular trading session (typically 4:00 p.m. Eastern time), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the closing price of securities traded on that exchange after the NAV is calculated, the Manager is not required to recalculate the NAV. Generally, the Fund values portfolio securities for which market quotations are readily available at market value; however, the Fund may adjust the market quotation price to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as: ● The quotation may be stale; ● The quotation may be unreliable because the security is not traded frequently; ● Trading on the security ceased before the close of the trading market; ● The security is newly issued; ● Issuer-specific events occurred after the security ceased trading; or ● Because of the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer-specific events may cause the last market quotation to be unreliable. Such events may include: ● A merger or insolvency; ● Events which affect a geographical area or an industry segment, such as political events or natural disasters; or ● Market events, such as a significant movement in the U.S. market. Both the latest transaction prices and adjustments are furnished by an independent pricing service subject to supervision by the Boards. The Fund values all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using procedures (“Procedures”) approved by the Boards. The Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value is the amount that the owner might reasonably expect to receive for the security upon its current sale. Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Fair value pricing methods, Procedures and pricing services can change from time to time as approved by the Boards. Pursuant to the Procedures, the Boards have delegated the day-to-day responsibility for applying and administering the Procedures Notes to Investment Portfolios (UNAUDITED) | 01.31.2012 to a valuation committee comprised of certain officers of the Trusts and other employees of the Manager (“Valuation Committee”). The composition of this Valuation Committee may change from time to time. There can be no assurance, however, that a fair value price used by the Fund on any given day will more accurately reflect the market value of a security than the market price of such security on that day. Fair value pricing may deter shareholders from trading the Fund shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. Specific types of securities are valued as follows: ● Domestic exchange-traded equity securities | Market quotations are generally available and reliable for domestic exchange-traded equity securities. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Foreign equity securities | If market quotations are available and reliable for foreign exchange-traded equity securities, the securities will be valued at the market quotations. Because trading hours for certain foreign securities end before the close of the NYSE, closing market quotations may become unreliable. Consequently, fair valuation of portfolio securities may occur on a daily basis. The Fund may fair value a security if certain events occur between the time trading ends on a particular security and the Fund’s NAV calculation. The Fund may also fair value a particular security if the events are significant and make the closing price unreliable. If an issuer- specific event has occurred that Eagle determines, in its judgment, is likely to have affected the closing price of a foreign security, the Fund will price the security at fair value. Eagle also utilizes a screening process from a pricing vendor to indicate the degree of certainty, based on historical data, that the closing price in the principal market where a foreign security trades is not the current market value as of the close of the NYSE. Securities and other assets quoted in foreign currencies are valued in U.S. dollars based on exchange rates provided by a pricing service. The pricing vendor, pricing methodology or degree of certainty may change from time to time. Fund securities primarily traded on foreign markets may trade on days that are not business days of the Fund. Because the NAV of Fund shares is determined only on business days of the Fund, the value of the portfolio securities of a Fund that invests in foreign securities may change on days when you will not be able to purchase or redeem shares of the Fund. ● Fixed income securities | Government, corporate, asset-backed bonds, municipal bonds and convertible securities, including high yield or junk bonds, normally are valued on the basis of prices provided by independent pricing services. Prices provided by the pricing services may be determined without exclusive reliance on quoted prices, and may reflect appropriate factors such as institution-size trading in similar groups of securities, developments related to special securities, dividend rate, maturity and other market data. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. ● Short-term securities | The amortized cost method of security valuation is used by the Fund (as set forth in Rule 2a-7 under the Investment Company Act of 1940, as amended) for short-term investments (investments that have a maturity date of 60 days or less). The amortized cost of an instrument is determined by valuing it at cost as of the time of purchase and thereafter accreting/amortizing any purchase discount/premium at a constant rate until maturity. Amortized cost approximates fair value. ● Futures and options| Futures and options are valued on the basis of market quotations, if available. ● Investment Companies| Investments in other investmentcompanies are valuedat their reported net asset value. In addition, investments in exchange traded funds are valued on the basis of market quotations, if available. Fair value measurements | The Fund utilizes a three-level hierarchy of inputs to establish a classification of fair value measurements. The three levels are defined below: Level 1—Valuations based on quoted prices for identical securities in active markets; Level 2—Valuations based on inputs other than quoted prices that are observable, either directly or indirectly, including inputs in markets that are not considered active; and Level 3—Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of January 31, 2012. Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Total Growth & Income Fund Domestic common stocks (a) $ $
